Name: Council Decision 2008/298/CFSP of 7 April 2008 amending Decision 2001/80/CFSP on the establishment of the Military Staff of the European Union
 Type: Decision
 Subject Matter: defence;  politics and public safety;  miscellaneous industries;  EU institutions and European civil service
 Date Published: 2008-04-12

 12.4.2008 EN Official Journal of the European Union L 102/25 COUNCIL DECISION 2008/298/CFSP of 7 April 2008 amending Decision 2001/80/CFSP on the establishment of the Military Staff of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, in particular Article 28(1) thereof, Having regard to the Treaty establishing the European Community, in particular Article 207(2) thereof, Whereas: (1) On 22 January 2001 the Council adopted Decision 2001/80/CFSP (1) (EUMS), the terms of reference of which were set out in the Annex thereto. (2) On 19 November 2007 the Council approved a set of four measures to improve the EUMS's ability to conduct early military planning at the strategic level for EU-led operations. (3) The terms of reference of the EUMS should be amended to implement these measures, pending a comprehensive review of the terms of reference following an evaluation of the implementation of these measures. (4) In addition, the EUMS terms of reference should reflect the changes that have been introduced within the Council's crisis management structures and procedures since the terms of reference were last amended. (5) Decision 2001/80/CFSP should also be amended to take account of the adoption of Council Decision 2007/829/EC of 5 December 2007 concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (2), HAS DECIDED AS FOLLOWS: Article 1 Decision 2001/80/CFSP is hereby amended as follows: 1. Article 4 shall be replaced by the following: Article 4 Members of the Military Staff of the European Union shall be subject to rules established in Council Decision 2007/829/EC of 5 December 2007 concerning the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council (3). 2. the Annex shall be replaced by the Annex to this Decision. Article 2 This Decision shall take effect from the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 7 April 2008. For the Council The President R. Ã ½ERJAV (1) OJ L 27, 30.1.2001, p. 7. Decision as amended by Decision 2005/395/CFSP (OJ L 132, 26.5.2005, p. 17). (2) OJ L 327, 13.12.2007, p. 10. (3) OJ L 327, 13.12.2007, p. 10.; ANNEX EUROPEAN UNION MILITARY STAFF (EUMS) TERMS OF REFERENCE AND ORGANISATION (1) 1. Introduction At Helsinki, the EU Member States decided to establish within the Council new permanent political and military bodies enabling the EU to assume its responsibilities for the full range of conflict prevention and crisis management tasks defined in the TEU. As provided for in the Helsinki report, the EUMS, within the Council structures provides military expertise and support to the CESDP, including the conduct of EU-led military crisis management operations. At its meeting on 12 and 13 December 2003, the European Council welcomed the document entitled European Defence, NATO/EU consultation, planning and operations. On 16 and 17 December 2004 the European Council endorsed the detailed proposals for the implementation of this document. On 19 November 2007 the Council welcomed the report by the Secretary General/High Representative (SG/HR) on the EU Military Staff's ability to conduct early planning at the strategic level for EU-led operations, as requested by the Council in May 2007, and approved the recommendations to implement, as a package, the four measures, together with the actions identified in the military advice. The Terms of Reference of the EUMS are defined as follows: 2. Mission The Military Staff is to perform early warning, situation assessment and strategic planning for missions and tasks referred to in Article 17(2) of the TEU, including those identified in the European Security Strategy. This also encompasses the identification of European national and multinational forces and the implementation of policies and decisions as directed by the EUMC. 3. Role  It is the source of the EU's military expertise.  It assures the link between the EUMC on the one hand and the military resources available to the EU on the other, and it provides military expertise to EU bodies as directed by the EUMC.  It performs three main operational functions: early warning, situation assessment and strategic planning.  It conducts early planning in sufficient detail, inter alia, to allow Member States to assess their potential force contributions and for the EUMS to provide appropriate expertise along the decision-making process.  It provides an early warning capability. It plans, assesses and makes recommendations regarding the concept of crisis management and the general military strategy and implements the decisions and guidance of the EUMC.  It supports the EUMC regarding situation assessment and military aspects of strategic planning (2) over the full range of missions and tasks referred to in Article 17(2) of the TEU, including those identified in the European Security Strategy, for all cases of EU-led operations, whether or not the EU draws on NATO assets and capabilities.  It supports (upon request of the SG/HR or the PSC) temporary missions to third countries or international organisations, in order to provide, as required, advice and assistance on military aspects of conflict prevention, crisis management and post-conflict stabilisation.  It contributes to the process of elaboration, assessment and review of the capability goals, taking into account the need, for those Member States concerned, to ensure consistency with NATO's DPP and the PARP of the PfP in accordance with agreed procedures.  It works in close coordination with the European Defence Agency.  It is responsible for monitoring, assessing and making recommendations on training, exercises and interoperability, in connection with the forces and capabilities made available to the EU by the Member States.  It maintains the capacity to reinforce the national HQ designated to conduct an EU autonomous operation.  It is responsible for generating the capacity to plan and run an autonomous EU military operation, and maintains the capacity within EUMS rapidly to set up an operations centre for a specific operation, in particular where a joint civil/military response is required and where no national HQ is identified, once a decision on such an operation has been taken by the Council, upon the advice of the EUMC. 4. Tasks  It provides SG/HR and EU bodies with military expertise, under the direction of the EUMC.  It monitors potential crises by relying on appropriate national and multinational intelligence capabilities.  It collaborates with the Joint Situation Centre in the field of information exchange in accordance with the arrangement on the Single Intelligence Analysis Capacity.  It carries out military advance planning at the strategic level.  It conducts early planning in sufficient detail, inter alia, to allow Member States to assess their potential force contributions and for the EUMS to provide appropriate expertise along the decision-making process.  It identifies and lists European national and multinational forces for EU-led operations coordinating with NATO.  It contributes to the development and preparation (including training and exercises) of national and multinational forces made available by the Member States to the EU. The modalities of the relationship with NATO are defined in the relevant documents.  It organises and coordinates the procedures with national and multinational HQs including those NATO HQs available to the EU, ensuring, as far as possible, compatibility with NATO procedures.  It contributes to the military aspects of the ESDP dimension of the fight against terrorism.  It contributes to the development of concepts, doctrine, plans and procedures for the use of military assets and capabilities for natural or man-made disaster consequence management operations.  It programmes, plans, conducts and evaluates the military aspects of the EU's crisis management procedures, including the exercising of EU/NATO procedures.  It participates in the financial estimation of operations and exercises.  It liaises with the national HQs and the multinational HQs of the multinational forces.  It establishes permanent relations with NATO according to EU/NATO permanent arrangements.  It hosts a NATO Liaison Team at the EUMS and it maintains an EU Cell at SHAPE in accordance with ESDP Presidency Report adopted by the Council on 13 December 2004.  It establishes appropriate relations with identified correspondents within the UN as well as other international organisations, including the OSCE and the AU, subject to an agreement from these organisations.  It contributes to the necessary comprehensive lessons learned process.  It undertakes strategic contingency planning at the initiative of the SG/HR or the PSC.  It contributes to the development of a body of doctrine/concepts, learning lessons from civilian/military operations and exercises.  It prepares concepts and procedures for the EU Ops Centre and ensures the availability and readiness of the manpower, facilities and equipment of the operations centre for operations, exercises and training.  It maintains, updates and replaces the equipment of the EU Ops Centre and maintains the premises. (a) Additional tasks in crisis management situations  It requests and processes specific information from the intelligence organisations and other relevant information from all available sources.  It supports the EUMC in its contributions to Initial Planning Guidance and Planning Directives of the PSC.  It develops and prioritises military strategic options as a basis for the military advice given by the EUMC to the PSC by:  defining initial broad options,  drawing, as appropriate, on planning support from external sources which will analyse and further develop these options in more detail,  evaluating the results of this more detailed work and commissioning any further work that might be necessary,  presenting an overall assessment, with an indication of priorities and recommendations as appropriate, to the EUMC.  It identifies in coordination with national planning staffs and, as appropriate, NATO, the forces that might participate in possible EU-led operations. It assists the operation commander in technical exchanges with third countries offering military contributions to an EU-led operation, and in the preparation of the force generation conference.  It continues to monitor crisis situations.  Upon a request from DGE to DGEUMS, it provides assistance to crisis response political-military strategic planning carried out under the responsibility of DGE (preparation of CMC, joint action ¦).  Upon a request of DGE to DGEUMS, it provides assistance to crisis response planning at the strategic level (Fact Finding Missions, CMC) carried out under the responsibility of DGE.  It contributes to crisis response strategic planning for joint civil/military operations through the development of strategic options as foreseen in crisis management procedures. This planning falls under the direct responsibility of the DGEUMS and the DCPCC and the overall authority of the SG/HR.  Upon a request of DCPCC to DGEUMS, it provides assistance to crisis-response planning at the strategic and operational level for civilian missions carried out under the responsibility of the DCPCC. (b) Additional tasks during operations  The EUMS provides, through the Watch Keeping Capability, a 24h/7 days capability to monitor all ESDP missions and operations to ensure the passage of operation-specific information in a systematic way.  The EUMS, acting under the direction of the EUMC, continuously monitors all the military aspects of operations. It conducts strategic analysis in liaison with the designated operation commander to support the EUMC in its advisory role to the PSC in charge of the strategic direction.  In the light of political and operational developments, it provides the EUMC with new options as a basis for EUMC's military advice to the PSC.  It contributes to the key nucleus reinforced, and to further augmentation, as required, of the EU Ops Centre.  It provides the permanent key nucleus of the EU Ops Centre.  It assists in coordinating civilian operations. Such operations are planned and conducted under the authority of DCPCC. It assists with planning, support (including the possible use of military means) and conduct of civilian operations (strategic level remains with DGE IX). 5. Organisation  The EUMS works under the military direction of the EUMC, to which it reports.  It is a Council Secretariat department directly attached to the SG/HR and it works in close cooperation with other departments of the General Secretariat of the Council.  It is headed by the DGEUMS, a three-star flag officer.  It is composed of personnel seconded from the Member States acting in an international capacity, in accordance with the rules applicable to national experts and military staff on secondment to the General Secretariat of the Council, as well as officials from within the General Secretariat of the Council and officials seconded from the Commission. With the aim of improving the EUMS selection process, Member States are encouraged to present more than one candidate for each of the posts applied for.  In order to cope with the full spectrum of missions and tasks, the EUMS is organised as set out in Appendix A.  In crisis-management situations or exercises, the EUMS may set up Planning and Management Teams, drawing upon its own expertise, manpower and infrastructure. In addition, it could, if necessary, request through the EUMC, manpower for temporary augmentation from the EU Member States.  The EUMC will provide guidance, through DGEUMS, on the military activities undertaken by the EUMS within the framework of civilian crisis management. Contributions by the EUMS for civilian aspects of crisis management remain under the functional responsibility of DGE IX for all activities (planning, Fact-Finding Missions, etc.) up to and including the development of the CMC and, where appropriate, CSO/PSOs. Once a decision to launch a mission is taken, these contributions come under the functional responsibility of DCPCC. Reporting on these activities to the CIVCOM will be conducted in accordance with established procedures on civilian aspects of crisis management. 6. Relations with third countries The relations between the EUMS and the non-EU European NATO members, other third States, and candidates for accession to the EU are defined in the relevant documents on the relations of the EU with third countries. (1) For abbreviations throughout, see Appendix B. (2) Definitions: Strategic Planning: Planning activities that start as soon as a potential crisis is identified, or a crisis emerges, and end when the EU political authorities approve a military strategic option or a set of military strategic options. The strategic process encompasses military situation assessment, definition of a POL/MIL framework and development of military strategic options. Military Strategic Option: a possible military action designed to achieve the POL/MIL objectives outlined in the POL/MIL framework. A military strategic option will describe the outline military solution, the required resource and constraints and recommendations on the choice of the Operations Commander and OHQ. Appendix A OUTLINE ORGANISATION OF THE EUMS Appendix B ABBREVIATIONS A ADMIN Administration Branch AU African Union C CESDP Common European Security and Defence Policy CEUMC Chairman of the European Union Military Committee CPCC Civilian Planning and Conduct Capability CIS Communications and Information Systems Division CIS POL/REQ Communications and Information Systems Policy and Requirements CIV/MIL CELL Civilian/Military Cell CIV/MIL STRAT PLAN Civilian Military Cell Strategic Planning Branch CIVCOM Committee for Civilian Aspects of Crisis Management CMC Crisis Management Concept CMC SPT Support to Chairman of the European Union Military Committee COMMS & IS Communications and Information Systems Directorate CONOPS Concept of Operations CRISIS RESP/CURRENT OPS Crisis Response and Current Operations Branch CSO Civilian Strategic Option D DDG Deputy Director-General DGEUMS Director-General of the European Union Military Staff DCPCC Director Civilian Planning and Conduct Capability DPP Defence Planning Process E ESDP European Security and Defence Policy EUMC European Union Military Committee EUMS European Union Military Staff EU CELL (SHAPE) European Union Cell at SHAPE EX/TRN/ANL Exercises and Training Analysis Branch I INT POLICY Intelligence Policy Branch INT PRODUCTION Intelligence Production Branch INT REQ Intelligence Requirement IT SUPPORT Information Technology Support Branch L LEGAL Legal Adviser LOG POLICY Logistics Policy Branch M MAP Military Assessment and Planning Branch O OCPS Operations Centre Permanent Staff OHQ Operations Headquarters OP CENTRE PERM STAFF Operations Centre Permanent Staff OPLAN Operations Plan OPSCEN Operations Centre OSCE Organisation for Security and Cooperation in Europe P PARP Planning and Revue Process PfP Partnership for Peace POL Policy Branch PSC Political and Security Committee PSO Police Strategic Option T TEU Treaty of the European Union